PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6832


RONALD DONALD DINGLE,

                Petitioner - Appellant,

           v.

WARDEN ROBERT M. STEVENSON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      Bruce H. Hendricks, District
Judge. (4:13-cv-02487-BHH)


Argued:   September 20, 2016                Decided:   October 25, 2016


Before WILKINSON, MOTZ, and HARRIS, Circuit Judges.


Affirmed by published opinion.       Judge Wilkinson          wrote   the
opinion, in which Judge Motz and Judge Harris joined.


ARGUED: Stephen J. van Stempvoort, MILLER JOHNSON, Grand Rapids,
Michigan, for Appellant.    Alphonso Simon, Jr., OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee. ON BRIEF: Alan Wilson, Attorney General, John W.
McIntosh, Chief Deputy Attorney General, Donald J. Zelenka,
Assistant Deputy Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellee.
WILKINSON, Circuit Judge:

     More     than   twenty   years    ago,      Ronald   Donald    Dingle   was

indicted for murder and a host of other crimes committed while

he was a minor. The state of South Carolina intended to seek the

death penalty against him, and Dingle pled guilty in exchange

for a life sentence with the opportunity for parole.

     Dingle now seeks to challenge the validity of his guilty

plea and appeals the district court’s denial of relief on his 28

U.S.C.      § 2254    petition.       We       granted    a   certificate     of

appealability on the limited issue of whether Roper v. Simmons,

543 U.S. 551 (2005), which invalidated the death penalty for

juvenile offenders, may be applied retroactively to invalidate

Dingle’s guilty plea. We hold that Roper does not provide an

avenue for relief and affirm the district court’s dismissal of

his federal habeas petition.

                                       I.

     While the procedural posture of this case is something of a

tangle, the facts relevant to the issue on which we granted the

certificate are relatively straightforward.

     On March 15, 1993, Dingle, a seventeen-year-old juvenile at

the time of the offense, was charged by the state of South

Carolina with murder, assault and battery with intent to kill,

first-degree     burglary,    kidnapping,         pointing    a   firearm,   two

counts of possession of a weapon during a violent crime, and two

                                           2
counts of possession of a sawed-off shotgun. The state filed a

notice of intent to seek the death penalty, and on April 17,

1995, Dingle pled guilty to all the charges in exchange for life

imprisonment with the possibility of parole. Although the trial

judge    sentenced       Dingle      to    consecutive   terms   of    imprisonment

following      the     initial    life     sentence   for   murder,    all    parties

agreed that Dingle should be eligible for parole after thirty

years.

     As    it    turned       out,    however,     the   consecutive      nature   of

Dingle’s sentences precluded any possibility of parole. Dingle

filed     an    application          for    post-conviction      relief      (“PCR”),

asserting       that    the    prospect       of   parole   eligibility      was   an

integral element of the plea bargain. On December 5, 1997, the

PCR court vacated the sentences and remanded “for sentencing

consistent with the intent of the plea agreement or for a new

trial.” J.A. 338.

     After several years went by without a hearing, Dingle filed

a motion for speedy trial in the Sumter County Court of General

Sessions. In the meantime, the Supreme Court decided Roper v.

Simmons, 543 U.S. 551 (2005), which held that imposing capital

punishment on juvenile offenders was a violation of the Eighth

Amendment. At the hearing on July 28, 2005, Dingle argued that

he should be allowed to withdraw his guilty plea because, in



                                             3
light of Roper, he no longer received the benefit of a bargain

premised on avoiding the death penalty.

       The Court of General Sessions rejected Dingle’s request for

a new trial. Rather, the court determined that the plea should

be evaluated based on the law as it existed in 1995 – the court

could give him the benefit of his bargain by restructuring the

sentence such that he would be eligible for parole after thirty

years.    Dingle      appealed     and   the   South   Carolina      Supreme      Court

rejected the claim that Roper deprived him of the benefit of his

plea deal. State v. Dingle, 659 S.E.2d 101, 106 (S.C. 2008).

       On January 8, 2009, Dingle filed a second application for

PCR. This time, he argued that Roper applied retroactively to

his case and that his guilty plea was involuntary because it was

made     for    the   sole   purpose      of    avoiding     cruel    and    unusual

punishment. The PCR court found that the essence of Dingle’s

Roper    claim    was    already    raised     and   ruled   upon    by   the     South

Carolina       Supreme   Court.     Accordingly,       it    was    barred   by    res

judicata. Dingle unsuccessfully appealed the PCR court’s order,

and filed a third application for PCR that was later dismissed.

       Dingle also filed a petition under 28 U.S.C. § 2254 for a

writ of habeas corpus in the United States District Court for

the District of South Carolina. In his petition, Dingle raised

four claims of error. On November 10, 2009, the district court

dismissed the claims without prejudice.

                                           4
       On   September       13,    2013,      Dingle      filed    the    instant      § 2254

petition. He contested his conviction on six grounds, including

various     assertions       of     ineffective          assistance       of    counsel     and

prosecutorial           misconduct.         The       magistrate    judge        recommended

denying     the    petition       in   its     entirety,     rejecting          some   of   the

claims on the merits and finding that others were procedurally

defaulted.        The    district      court      adopted    the    magistrate         judge’s

report and recommendation and denied relief on Dingle’s § 2254

petition. This court granted a certificate of appealability on a

single issue: “whether Roper v. Simmons, 543 U.S. 551 (2005),

may be applied retroactively to invalidate Dingle’s guilty plea

where, pre-Roper, he allegedly pled guilty to avoid the death

penalty.” We denied a certificate as to all other claims.

                                              II.

       Dingle’s primary contention is that his guilty plea should

be abrogated in light of Roper’s holding that the death penalty

may not be imposed on juvenile offenders. He asserts, first,

that    Roper       articulated         a      substantive         rule        that    applies

retroactively to his case, see Montgomery v. Louisiana, 136 S.

Ct. 718, 734 (2016) (“Miller is no less substantive than are

Roper and Graham.”), and, second, that if the state cannot seek

the death penalty against him now, it was improper for the state

to do so in 1995. Accordingly, because the plea agreement was



                                                  5
motivated by a desire to avoid cruel and unusual punishment,

Dingle argues that his plea was involuntary and invalid.

     In resolving this question, we reiterate that this appeal

does not raise such issues as ineffective assistance of counsel

or prosecutorial misconduct in the plea negotiations. The court

was careful to limit the certificate of appealability to the

Roper claim and to deny a certificate to all remaining claims,

many of which are better suited for and have been addressed in

other    proceedings.    The   case     that    comes     before     us       is    a    pure

question    of   law:    whether      Roper,        of   its   own    force             as   a

substantive rule, applies retroactively to undo a guilty plea.

     There are several difficulties with this argument, which we

address in turn. *

                                        A.

     The     Supreme     Court     in        Roper       announced        a        distinct

constitutional    rule    prohibiting         the    imposition      of       the       death

penalty on juvenile offenders. Roper, 543 U.S. at 568. In so

doing, however, the Court was careful to limit the scope of this


     * The state argues that AEDPA’s deferential standard of
review governs this action. AEDPA, however, applies only to
claims that have been “adjudicated on the merits in State court
proceedings,” 28 U.S.C. § 2254(d) (2012), and there is some
dispute as to whether South Carolina courts actually decided
Dingle’s Roper claim on the merits. Because we would affirm the
district judge in all events, we will apply de novo review to
this case.



                                         6
constitutional bar to the “most severe punishment” of a capital

sentence,      where     the     Eighth    Amendment     applies        with    “special

force.” Id.      The     Court    therefore     made    clear     that    its    holding

should be construed to apply only to the sentence actually at

issue in that case, which was capital punishment.

       Dingle nonetheless argues that Roper is a substantive rule

and should apply retroactively to invalidate his guilty plea.

This    contention,       however,        compares     apples     and    oranges.       We

readily grant that Roper announced a substantive rule, but that

does not decide the outcome of the case at hand. The inescapable

fact is that Dingle did not receive the death penalty. Nor did

he   receive     a     life    sentence     without     parole.     See        Miller   v.

Alabama, 132 S. Ct. 2455 (2012). Rather, Dingle received a life

sentence with the possibility of parole after thirty years. In

essence,    Dingle        seeks     to     extrapolate       from       the     distinct

constitutional       right     recognized       in   Roper   to     a    much    broader

substantive rule that extends to plea agreements negotiated in

the shadow of the death penalty.

       The district court correctly found that Roper did not apply

to situations where a defendant pled guilty to a non-capital

sentence to avoid the possibility of a capital sentence. Dingle

v. Stevenson, 772 F. Supp. 2d 734, 740 (D.S.C. 2009). The death

penalty here operated only as part of the calculus in the plea

negotiations, and acknowledging that Roper might have altered

                                            7
the calculus is a far cry from finding that its substantive rule

applies. It happens in the ordinary give and take of a plea

bargain      that    a    substantive       rule       may     indirectly       bear    on    the

outcome      of    the     negotiation.          Yet   the     Supreme    Court        has    not

suggested      that       a    substantive        rule   would        stretch    beyond       the

proscribed        sentence       to     reopen    guilty       pleas    with    a    different

sentence. See Montgomery v. Louisiana, 136 S. Ct. 718 (2016).

Rather, when a defendant pleads guilty based on the strength of

the state’s case and an assessment of the range of penalties to

which he might otherwise be exposed, we have been especially

reluctant to rescind the bargain. See United States v. Fugit,

703 F.3d 248,       253     (4th    Cir.    2012)       (citing    United       States    v.

Dominguez Benitez, 542 U.S. 74, 82-83 (2004)). Pleading guilty

typically entails a deliberate choice to accept the risks and

rewards of a deal, and that decision may not be casually set

aside on the basis of buyer’s remorse.

                                                 B.

      This precise principle was put in play in Brady v. United

States,      397 U.S. 742      (1970).       There,     as    here,     a     criminal

defendant was death eligible and entered into a plea agreement

to avoid capital punishment. Subsequent legal developments would

have made the defendant ineligible for the death penalty, and

the   defendant          urged    on    that     basis    that    he     be    permitted       to

withdraw his plea. Id. at 756 (citing United States v. Jackson,

                                                 8
390 U.S. 570 (1968)). The Court rejected that contention, and

its language is worth quoting because it is highly pertinent

here:

     Often the decision to plead guilty is heavily
     influenced   by  the   defendant’s  appraisal   of the
     prosecution’s case against him and by the apparent
     likelihood of securing leniency should a guilty plea
     be offered and accepted. Considerations like these
     frequently present imponderable questions for which
     there are no certain answers; judgments may be made
     that in the light of later events seem improvident,
     although they were perfectly sensible at the time.

Id. at 756-57.

     And again:

     The rule that a plea must be intelligently made to be
     valid does not require that a plea be vulnerable to
     later attack if the defendant did not correctly assess
     every relevant factor entering into his decision. . .
     . More particularly, absent misrepresentation or other
     impermissible conduct by state agents, a voluntary
     plea of guilty intelligently made in the light of the
     then applicable law does not become vulnerable because
     later judicial decisions indicate that the plea rested
     on a faulty premise.

Id. at 757 (citation omitted).

     And again:

     The fact that Brady did not anticipate United States
     v. Jackson does not impugn the truth or reliability of
     his plea. We find no requirement in the Constitution
     that a defendant must be permitted to disown his
     solemn admissions in open court that he committed the
     act with which he is charged simply because it later
     develops that the State would have had a weaker case
     than the defendant had thought or that the maximum
     penalty   then  assumed   applicable   has  been  held
     inapplicable in subsequent judicial decisions.

Id. (citation omitted).

                                 9
       Brady is remarkable not only for the fact that the Court

emphatically repeated its holding, but that it managed to drive

the point home in so many different ways. Dingle tries to assert

that the coercion involved in his plea negotiation was uniquely

debilitating because he “knuckl[ed] under threat” of what we now

understand to be cruel and unusual punishment. App. Br. at 24.

But    the   logic    in   Brady    applies     generally,      regardless         of    the

reason that a defendant is no longer death eligible. See Brady,
397 U.S. at 755 (“[A] plea of guilty is not invalid merely

because entered to avoid the possibility of a death penalty.”).

       Contracts in general are a bet on the future. Plea bargains

are no different: a classic guilty plea permits a defendant to

gain a present benefit in return for the risk that he may have

to forego future favorable legal developments. Dingle received

that    present      benefit    –   avoiding     the    death   penalty      and        life

without      parole   -    under    the   law   as     it   existed   at     the    time.

Although Roper, in hindsight, altered the calculus underlying

Dingle’s      decision     to   accept    a     plea    agreement,      it   does        not

undermine      the    voluntariness       of     his    plea.    Some      element       of

pressure exists in every deal, as the tradeoff between present

certainty and future uncertainty is emblematic of the process of

plea bargaining. Brady makes all that exceptionally clear and in

following its teachings we find no infirmity in the plea that

Dingle entered.

                                          10
                         III.

The judgment of the district court is accordingly

                                                    AFFIRMED.




                          11